Case 1:18-cv-21969-UU Document 22 Entered on FLSD Docket 01/09/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 1:18-cv-21969-UU

 HORACE DAVIS,

         Plaintiff,
 v.

 CARNIVAL CORP.,

       Defendant.
 ____________________________________/
                                    ORDER

         THIS CAUSE is before the Court upon Defendant’s Motion to Compel Deposition of

 Plaintiff, or to Strike Complaint (the “Motion”). D.E. 21. The Court has considered the pertinent

 portions of the record and is otherwise fully advised in the premises.

         PURSUANT to 28 U.S.C. § 636 and the Magistrate Rules of the Local Rules of the

 Southern District of Florida, the above-captioned Cause is referred to United States Magistrate

 Judge JOHN J. O’SULLIVAN to take all necessary and proper action as required by law with

 respect to Defendant’s Motion to Compel Deposition of Plaintiff, or to Strike Complaint,

 D.E. 21, Pursuant to 29 U.S.C. § 216(B) and Local Rule 7.3, and any motions for extension or

 enlargement of time that relate to such motion. Pursuant to this referral order, it is also

         ORDERED AND ADJUDGED that it shall be the responsibility of the respective parties

 in this case to note that courtesy copies of all materials necessary to the resolution of the referred

 matter shall be directed to the magistrate judge’s chambers.

         DONE AND ORDERED in Chambers at Miami, Florida, this 9th__ day of January,

 2019.
Case 1:18-cv-21969-UU Document 22 Entered on FLSD Docket 01/09/2019 Page 2 of 2




                                          _________________________
                                          URSULA UNGARO
                                          UNITED STATES DISTRICT JUDGE
 cc: counsel of record via cm/ecf
 Magistrate John J. O’Sullivan
